COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


HOWARD RODRIGUEZ, JR.,                           §
                                                                  No. 08-14-00284-CR
                                                 §
                              Appellant,                            Appeal from the
                                                 §
V.                                                                143rd District Court
                                                 §
                                                                of Reeves County, Texas
THE STATE OF TEXAS,                              §
                                                                (TC# 13-02-07753-CRR)
                                                 §
                                  Appellee.
                                                 §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

suppression order. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2015.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.